Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

     I. Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d), on page 22 at line 11.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

     II. Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings; Sequence identifiers are not provided for each sequence appearing in Figure 16.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendments filed 7/3/18, 9/5/18 and 9/2/21 are acknowledged and have been entered.

3.  The abstract of the disclosure is objected to because: it does not describe the claimed invention, it is grammatically incorrect (e.g., “provide to methods”) and contains text below the paragraph that is not part of the abstract.  Correction is required.  See MPEP § 608.01(b).

4.  The disclosure is objected to because of the following informalities: There is no sequence identifier for the sequence appearing on page 22 at line 11.  
Appropriate correction is required.

5.  The use of the terms GRAPHPAD and MIDTRAP, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claim 17 recites the limitation “wherein said polypeptide is between 20 and 80 amino acids in length  There is insufficient antecedent basis for this limitation in the claim because the components that are recited in the claim preceding the “wherein” clause add up to 36 amino acid residues, i.e., the polypeptide cannot be smaller than the total of its constituent recited portions.

8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.  Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US 20090060936 A1 (priority to at least 12/13/07, IDS reference) in view of Knutson et al (J. Clin. Oncol. 2006, 24(26): 4254-4261, IDS reference), US 8,372,409 (of record), US 8,263,560 (IDS reference) and Brinckerhoff et al (Int. J. Cancer, 1999, 83: 326-334, IDS reference).

US 20090060936 A 1 discloses a fusion polypeptide of eighteen amino acid residues in
length comprising the LRMK residues of the Ii-key class II invariant chain with an MHC
class II restricted antigenic peptide epitope from the tumor antigen HER2/neu, with 
LRMK facilitating direct loading of the said peptide epitope to class II MHC molecules on antigen presenting cells such as dendritic cells.  US 20090060936 A 1 discloses a method for administering a pharmaceutical composition comprising the polypeptide for eliciting a CD4+T cell response against the tumor antigen for treating a condition such as cancer. US 20090060936 A1 discloses that CD4+ Th cells play a critical role by inducing and maintaining both CD8+ T cell and B cell responses and in maintaining immunological memory.  US 20090060936 A 1 discloses that breast cancer is the most common cancer in women.  US 20090060936 A 1 discloses that the Ii-key hybrids of the invention are comprised of the Ii-key LRMK moiety linked to the N-terminus of a MHC class II epitope through an Ava linker (i.e., aminovaleric acid) (see entire reference, especially abstract, [0001], [0007]-[0010], [0013], [0015], [0018], [0019], claims 1, 2, 6).

Thus, US 20090060936 A1 discloses the advantage of using LRMK-Ava-MHC II-restricted tumor antigen peptide epitope fusion polypeptides to facilitate direct loading of the tumor peptide onto MHC class II.  

US 20090060936 A 1 does not disclose wherein in the method that comprises administering the fusion polypeptide, the said fusion polypeptide comprises the MHC class II epitope represented by instantly recited SEQ ID NO: 33 ("FR56", QCRPWRKNACCSTNT) instead of a MHC class II HER2/neu tumor epitope, nor that the fusion polypeptide further comprises a furin sensitive cleavage site that is RARR followed by the peptide represented by instantly recited SEQ ID NO: 2 (FYPSYHSTPQRP) and is an acetylated polypeptide.

Knutson et al teach CD4+ T cell peptide epitopes from the folate receptor alpha (FR tumor associated protein that is a target of the immune system in breast and ovarian cancer patients. Knutson et al teach an MHC class II epitope that is amino acid residues 56-70 of FR, designated "FR56" that binds promiscuously to several HLA-DR molecules and is identical to instantly recited SEQ ID NO: 33 (i.e., QCRPWRKNACCSTNT). Knutson et al teach that many of these peptides, including FR56, are recognized by a high proportion of breast and ovarian cancer patients. Knutson et al teach targeting FR-expressing tumors using immune based cancer treatment and prevention. Knutson et al teach that peptides such as FR56 that comprises both CD4 + and CD8+ T cell epitopes are useful for generating an effective antitumor immune response because several studies have shown that activating both T cell subsets may be better than activating either alone.  Knutson et al teach that the Knutson et al teach designing and testing strategies to augment tumor-specific immunity
using epitopes of tumor antigen FR (see entire reference, especially Table 1 at the fourth entry “FR56”, Table 2 at the bolded section  at line 4, Fig. 3A&B at the FR56 peptide).

Thus Knutson et al teach the advantage of using the QCRPWRKNACCSTNT peptide as a tumor antigen peptide because it binds promiscuously to several human MHC class II molecules and comprises not only a MHC class II epitope but also a MHC class I-restricted epitope, and that the source protein is highly expressed in breast and ovarian tumors, and a high percentage of patients respond to the peptide.

It would have been prima facie obvious to one of ordinary skill in the art to substitute the tumor antigen peptide in the fusion polypeptide of the primary art reference method with the FR56 tumor antigen peptide.

One of ordinary skill in the art would have been motivated to do this in order to make a fusion polypeptide that advantageously binds to several MHC class II molecules, can elicit both arms of T cell adaptive immunity, and can directly load this peptide onto MHC class II molecules.

US 8,372,409 discloses a vaccine delivery system for use in generating a T cell
response in a mammal for treating cancer, said delivery system comprising a fusion polypeptide) that specifically targets a tumor protein antigenic peptide, wherein the fusion polypeptide comprises a tumor antigen protein fragment (a peptide) and a targeting peptide that targets the tumor antigenic peptide to a dendritic cell via binding to the dendritic cell (i.e., an antigen presenting cell that presents processed antigenic peptides on MHC class II) that is any one of SEQ ID NO: 1-20 of the art reference, including FYPSYHSTPQRP (which is SEQ ID NO: 3 of the reference) that is recited in instant claim 17.  US 8,372,409 discloses that the peptide can facilitate the internalization of the peptide.  US 8,372,409 further discloses that an advantage of using this targeted vaccine delivery system is that the construct facilitates dendritic cell capture and presentation of antigenic peptide. US 8,372,409 exemplifies fusion of a HER2/neu tumor peptide epitope to the amino terminus of the DC3 peptide sequence that is FYPSYHSTPQRP (see entire reference, especially abstract, col. 1 at lines 18-22, 52-56, col. 3 at lines 13-17 and 26-31, col. 5 at lines 30-37 and 50-56, col. 10 at lines 20-61, Table 1 at SEQ ID NO: 3, col 9 at lines 53-55col. 13 at lines 27-37 and 50-57, Ex 8).

Thus, US 8,372,409 discloses a fusion polypeptide that comprises a tumor antigen peptide epitope fused to the amino terminus of the peptide sequence FYPSYHSTPQRP that can advantageously target the tumor protein antigenic peptide epitope to a dendritic antigen presenting cell and facilitate its internalization.



US 8,263,560 discloses a fusion polypeptide comprising an MHC epitope(s), including MHC class II, and further comprising a transporter peptide, wherein the said fusion polypeptide further comprises a furin-sensitive (i.e., cleavable) peptide linker which allows for the MHC epitope to be separated from the transporter peptide, allowing the release of individual components of the MHC epitopes upon internalization of the antigen into am antigen presenting cell such as a dendritic cell. US 8,263,560discloses that furin is present in the Golgi and recognizes a motif consisting of RX(R/K)R, wherein X is any amino acid sequence (this includes the sequence RARR). US 8,263,560 exemplifies a furin sensitive linker that is RVKR. US 8,263,560 discloses that the skilled artisan will understand that any furin-cleavable linker may be used, wherein the first, third and fourth residues are positively charged amino acid residues such as lysine and arginine and that other suitable linkers will be readily apparent to the skilled artisan. US 8,263,560 discloses that a transporter peptide is any peptide that allows transport of the antigen directly into a cell without first requiring proteolytic processing (see entire reference, especially column 12 at lines 32-41 and 46-49, column 13 at lines 28-67 and column 14 at lines 1-3).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have added to LRMK-Ava-QCRPWRKNACCSTNT, the dendritic cell targeting peptide FYPSYHSTPQRP disclosed by US 8,372,409 and to have placed a furin sensitive cleavage site RX(R/K)R that is disclosed by US 8,263,560 between the carboxy-terminus of MHC class II epitope QCRPWRKNACCSTNT and the amino terminus of FYPSYHSTPQRP, and to have administered this fusion polypeptide in order to activate T cells in a mammal.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to add a targeting functionality to the fusion polypeptide and to separate the MHC class II peptide from the targeting/internalizing peptide, as US 8,372,409 discloses that it is advantageous to target a tumor antigen peptide epitope to a dendritic antigen presenting cell and US 8,263,560 discloses that it is advantageous to place a furin sensitive cleavage site between an MHC epitope and a peptide that transports that epitope into an antigen presenting cell.  
 
With regard to the furin sensitive linker RARR that is encompassed by the RX(R/K)R motif disclosed by US 8,263,560, it would have been prima facie obvious to use any of the position 2 alternative linkers, as the said reference discloses that X may be any amino acid residue.  In addition it would have been prima facie obvious to make and administer the finite alternative furin sensitive linkers to determine if some perform better than others.

In addition, with regard to the rejection in general as well as the use of RARR, it would have been obvious to try with a reasonable expectation of success since the art references teach or disclose a finite number of identified, predictable solutions with components that are expected to perform their art disclosed function.



Brinckerhoff et al teach that when biologically active peptides are used clinically in their
natural form, their biologic effects are often rapidly lost in vivo due to rapid elimination of
the active form of the peptide due to degradation. Brinckerhoff et al teach that wherein
these peptides are MHC binding peptides, if they are degraded before loading onto
APCs, they are not likely to function well as immunogens, and if they are degraded,
then the effective peptide dosage may not be predictable from the administered dose.
Brinckerhoff et al further teach that MHC class II epitope comprising polypeptides as
well as non-MHC-associated peptides with biological activity have been protected from
proteolytic degradation in vivo by a number of modifications of the N- and/or C-terminal
residues which are effective at blocking exopeptidase activity. Brinckerhoff et al teach
that such a modification is acetylation of the N- and or C-terminus of a peptide (see
entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the
invention was made to have made and administered versions of the fusion polypeptide that is acetylated as is taught by Brinckerhoff et al.

One of ordinary skill in the art at the time the invention was made would have been
motivated to do this not only in order to improve on the method of delivery, but to increase polypeptide stability in vivo.   

10.  Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US 20090060936 A1 (priority to at least 12/13/07, IDS reference) in view of Knutson et al (J. Clin. Oncol. 2006, 24(26): 4254-4261, IDS reference), US 8,372,409 (of record), US 8,263,560 (IDS reference), Brinckerhoff et al (Int. J. Cancer, 1999, 83: 326-334, IDS reference), and US 8,563,002 (IDS reference).

US 20090060936 A 1 discloses a fusion polypeptide of eighteen amino acid residues in
length comprising the LRMK residues of the Ii-key class II invariant chain with an MHC
class II restricted antigenic peptide epitope from the tumor antigen HER2/neu, with 
LRMK facilitating direct loading of the said peptide epitope to class II MHC molecules on antigen presenting cells such as dendritic cells.  US 20090060936 A 1 discloses a method for administering a pharmaceutical composition comprising the polypeptide for eliciting a CD4+T cell response against the tumor antigen for treating a condition such as cancer. US 20090060936 A1 discloses that CD4+ Th cells play a critical role by inducing and maintaining both CD8+ T cell and B cell responses and in maintaining immunological memory.  US 20090060936 A1 discloses that breast cancer is the most common cancer in women.  US 20090060936 A1 discloses that the Ii-key hybrids of the invention are comprised of the Ii-key LRMK moiety linked to the N-terminus of a MHC class II epitope through an Ava linker (i.e., aminovaleric acid) (see entire reference, especially abstract, [0001], [0007]-[0010], [0013], [0015], [0018], [0019], claims 1, 2, 6).

Thus, US 20090060936 A1 discloses the advantage of using LRMK-Ava-MHC II-restricted tumor antigen peptide epitope fusion polypeptides to facilitate direct loading of the tumor peptide onto MHC class II.  

US 20090060936 A 1 does not disclose wherein in the method that comprises administering the fusion polypeptide, the said fusion polypeptide comprises the MHC class II epitope represented by instantly recited SEQ ID NO: 33 ("FR56", QCRPWRKNACCSTNT) instead of a MHC class II HER2/neu tumor epitope, nor that the fusion polypeptide further comprises a furin sensitive cleavage site that is RARR followed by the peptide represented by instantly recited SEQ ID NO: 2 (FYPSYHSTPQRP) and is an acetylated polypeptide.

Knutson et al teach CD4+ T cell peptide epitopes from the folate receptor alpha (FR tumor associated protein that is a target of the immune system in breast and ovarian cancer patients. Knutson et al teach an MHC class II epitope that is amino acid residues 56-70 of FR, designated "FR56" that binds promiscuously to several HLA-DR molecules and is identical to instantly recited SEQ ID NO: 33 (i.e., QCRPWRKNACCSTNT). Knutson et al teach that many of these peptides, including FR56, are recognized by a high proportion of breast and ovarian cancer patients. Knutson et al teach targeting FR-expressing tumors using immune based cancer treatment and prevention. Knutson et al teach that peptides such as FR56 that comprises both CD4 + and CD8+ T cell epitopes are useful for generating an effective antitumor immune response because several studies have shown that activating both T cell subsets may be better than activating either alone.  Knutson et al teach that the Knutson et al teach designing and testing strategies to augment tumor-specific immunity
using epitopes of tumor antigen FR (see entire reference, especially Table 1 at the fourth entry “FR56”, Table 2 at the bolded section at line 4, Fig. 3A&B at the FR56 peptide).

Thus Knutson et al teach the advantage of using the QCRPWRKNACCSTNT peptide as a tumor antigen peptide because it binds promiscuously to several human MHC class II molecules and comprises not only a MHC class II epitope but also a MHC class I-restricted epitope, and that the source protein is highly expressed in breast and ovarian tumors, and a high percentage of patients respond to the peptide.

It would have been prima facie obvious to one of ordinary skill in the art to substitute the tumor antigen peptide in the fusion polypeptide of the primary art reference method with the FR56 tumor antigen peptide.

One of ordinary skill in the art would have been motivated to do this in order to make a fusion polypeptide that advantageously binds to several MHC class II molecules, can elicit both arms of T cell adaptive immunity, and can directly load this peptide onto MHC class II molecules.

US 8,372,409 discloses a vaccine delivery system for use in generating a T cell
response in a mammal for treating cancer, said delivery system comprising a fusion polypeptide) that specifically targets a tumor protein antigenic peptide, wherein the fusion polypeptide comprises a tumor antigen protein fragment (a peptide) and a targeting peptide that targets the tumor antigenic peptide to a dendritic cell via binding to the dendritic cell (i.e., an antigen presenting cell that presents processed antigenic peptides on MHC class II) that is any one of SEQ ID NO: 1-20 of the art reference, including FYPSYHSTPQRP (which is SEQ ID NO: 3 of the reference) that is recited in instant claim 17.  US 8,372,409 discloses that the peptide can facilitate the internalization of the peptide.  US 8,372,409 further discloses that an advantage of using this targeted vaccine delivery system is that the construct facilitates dendritic cell capture and presentation of antigenic peptide. US 8,372,409 exemplifies fusion of a HER2/neu tumor peptide epitope to the amino terminus of the DC3 peptide sequence that is FYPSYHSTPQRP (see entire reference, especially abstract, col. 1 at lines 18-22, 52-56, col. 3 at lines 13-17 and 26-31, col. 5 at lines 30-37 and 50-56, col. 10 at lines 20-61, Table 1 at SEQ ID NO: 3, col 9 at lines 53-55col. 13 at lines 27-37 and 50-57, Ex 8).

Thus, US 8,372,409 discloses a fusion polypeptide that comprises a tumor antigen peptide epitope fused to the amino terminus of the peptide sequence FYPSYHSTPQRP that can advantageously target the tumor protein antigenic peptide epitope to a dendritic antigen presenting cell and facilitate its internalization.

US 8,263,560 discloses a fusion polypeptide comprising an MHC epitope(s), including MHC class II, and further comprising a transporter peptide, wherein the said fusion polypeptide further comprises a furin-sensitive (i.e., cleavable) peptide linker which allows for the MHC epitope to be separated from the transporter peptide, allowing the release of individual components of the MHC epitopes upon internalization of the antigen into am antigen presenting cell such as a dendritic cell. US 8,263,560discloses that furin is present in the Golgi and recognizes a motif consisting of RX(R/K)R, wherein X is any amino acid sequence (this includes the sequence RARR). US 8,263,560 exemplifies a furin sensitive linker that is RVKR. US 8,263,560 discloses that the skilled artisan will understand that any furin-cleavable linker may be used, wherein the first, third and fourth residues are positively charged amino acid residues such as lysine and arginine and that other suitable linkers will be readily apparent to the skilled artisan. US 8,263,560 discloses that a transporter peptide is any peptide that allows transport of the antigen directly into a cell without first requiring proteolytic processing (see entire reference, especially column 12 at lines 32-41 and 46-49, column 13 at lines 28-67 and column 14 at lines 1-3).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have added to LRMK-Ava-QCRPWRKNACCSTNT, the dendritic cell targeting peptide FYPSYHSTPQRP disclosed by US 8,372,409 and to have placed a furin sensitive cleavage site RX(R/K)R that is disclosed by US 8,263,560 between the carboxy-terminus of MHC class II epitope QCRPWRKNACCSTNT and the amino terminus of FYPSYHSTPQRP, and to have administered this fusion polypeptide in order to activate T cells in a mammal.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to add a targeting functionality to the fusion polypeptide and to separate the MHC class II peptide from the targeting/internalizing peptide, as US 8,372,409 discloses that it is advantageous to target a tumor antigen peptide epitope to a dendritic antigen presenting cell and US 8,263,560 discloses that it is advantageous to place a furin sensitive cleavage site between an MHC epitope and a peptide that transports that epitope into an antigen presenting cell.  
 
With regard to the furin sensitive linker RARR that is encompassed by the RX(R/K)R motif disclosed by US 8,263,560, it would have been prima facie obvious to use any of the position 2 alternative linkers, as the said reference discloses that X may be any amino acid residue.  In addition it would have been prima facie obvious to make and administer the finite alternative furin sensitive linkers to determine if some perform better than others.

In addition, with regard to the rejection in general as well as the use of RARR, it would have been obvious to try with a reasonable expectation of success since the art references teach or disclose a finite number of identified, predictable solutions with components that are expected to perform their art disclosed function.

Brinckerhoff et al teach that when biologically active peptides are used clinically in their
natural form, their biologic effects are often rapidly lost in vivo due to rapid elimination of
the active form of the peptide due to degradation. Brinckerhoff et al teach that wherein
these peptides are MHC binding peptides, if they are degraded before loading onto
APCs, they are not likely to function well as immunogens, and if they are degraded,
then the effective peptide dosage may not be predictable from the administered dose.
Brinckerhoff et al further teach that MHC class II epitope comprising polypeptides as
well as non-MHC-associated peptides with biological activity have been protected from
proteolytic degradation in vivo by a number of modifications of the N- and/or C-terminal
residues which are effective at blocking exopeptidase activity. Brinckerhoff et al teach
that such a modification is acetylation of the N- and or C-terminus of a peptide (see
entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the
invention was made to have made and administered versions of the fusion polypeptide that is acetylated as is taught by Brinckerhoff et al.

One of ordinary skill in the art at the time the invention was made would have been
motivated to do this not only in order to improve on the method of delivery, but to increase polypeptide stability in vivo.   

While the combined references above teach that the furin sensitive linker of the fusion polypeptide of the art method can be any furin sensitive linker fitting the motif consisting of RX(R/K)R, wherein X is any amino acid sequence, they do not exemplify the furin sensitive linker RARR.

US 8,563,002 discloses that RARR is a furin sensitive peptide sequence (see entire
reference, especially first paragraph of PreF antigens section and SEQ ID NO: 15 of the
reference).

It would have been prima facie obvious to one of ordinary skill in the art at the time the
invention was made to have utilized RARR as the sequence of the furin sensitive
peptide in the fusion polypeptide used in the art method.

One of ordinary skill in the art at the time the invention was made would have been
motivated to do this because the combined references teach that any suitable furin
sensitive peptide linker fitting the said motif may be used, and US 8,563,002 discloses
that RARR, a peptide sequence fitting the said motif, is a furin sensitive peptide
sequence.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 8,486,412 (IDS reference) in view of US 20090060936 A1 (priority to at least 12/13/07, IDS reference), US 8,372,409 (IDS reference), US 8,263,560 (IDS reference), and US 8,563,002 (IDS reference).

The claims of U.S. Patent No. US 8,486,412 are drawn to a method for increasing Fra immunity in a mammal comprising administering a composition comprising a polypeptide from one of the recited alternatives, including FR56.  Note that FR56 is the QCRPWRKNACCSTNT sequence recited in instant claim 17, as evidenced by the teaching of Brinkerhoff et al that is cited above in this Office Action.  This is also evidenced in Table 1 at the fourth entry in the specification of ‘412.  

The claims of ‘412 do not recite wherein the FR56 peptide is comprised in the acetylated polypeptide administered in the method recited in instant claim 17, i.e., an acetylated version of LRMK-Ava-QCRPWRKNACCSTNT-RARR-FYPSYHSTPQRP.

These components not recited in the claims of ‘412 are taught by the US 20090060936 A1, US 8,372,409, US 8,263,560, and US 8,563,002 references cited above in this office action. These teachings will not be reiterated herein in detail.  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the QCRPWRKNACCSTNT sequence recited in the method of the claims of ‘412 in a fusion polypeptide having the LRMK MHCII peptide loading functionality and spaced with the Ava linker as in the fusion polypeptide disclosed by US 20090060936 A1, and furthermore to have conferred a dendritic cell targeting capability by adding to LRMK-Ava-QCRPWRKNACCSTNT the FYPSYHSTPQRP dendritic cell targeting/internalizing sequence disclosed by US 8,372,409, to have separated the MHC II epitope from the DC targeting sequence using a furin sensitive linker RX(R/K)R as disclosed by US 8,263,560, including the RARR linker disclosed by US 8,563,002, to produce LRMK-Ava-QCRPWRKNACCSTNT-RARR-FYPSYHSTPQRP.  

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make and administer a MHC class II fusion polypeptide that can be targeted to a professional antigen presenting cell and loaded directly onto a MHC class II molecule.  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have acetylated the fusion polypeptide as taught by Brinkerhoff et al and to have administered it.  

One of ordinary skill in the art would have been motivated to do this in order to make and administer a MHC class II fusion polypeptide that is resistant to proteolysis.
Claim 17 is directed to an invention not patentably distinct from claims 1-3 of commonly assigned US 8,486,412, as is enunciated supra.  
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 8,486,412, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644